PER CURIAM.
This is an appeal from post-judgment proceedings in a marriage dissolution action.
With reference to the ruling as to child visitation and custody no abuse of discretion has been demonstrated.
With reference to the rulings as to child support, fees, costs and medical expenses, we also find that no abuse of discretion has been demonstrated. We affirm under the criteria and principles found in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
ANSTEAD and WALDEN, JJ., and OWEN, WILLIAM C., Jr., (Retired), Associate Judge, concur.